Citation Nr: 0102715	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits of $5,304.33 was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July to December 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 waiver decision issued by the Department of 
Veterans Affairs (VA) Debt Management Center (DMC) in Fort 
Snelling, Minnesota.  The case has been certified to the 
Board by the Regional Office (RO) in Waco, Texas.


REMAND

The Board finds that additional development is necessary 
prior to rendering a decision as to the timeliness of the 
waiver request.  In particular, in June 1999, the DMC denied 
the veteran's request for a waiver of pension indebtedness on 
the basis of an untimely waiver request.  This determination 
was based on notification letters allegedly sent from the DMC 
in February and April 1998 to the veteran informing him of 
the indebtedness and of his waiver rights.  However, neither 
of these letters is of record.

In this regard, it is noteworthy that in May 1999, the Office 
of Financial Policy of the Veterans Benefit Administration 
(VBA), Debt Management Center (DMC), issued a bulletin 
announcing a new procedure to be followed in addressing the 
issue presented in this case.  See OF BULLETIN 99.GC1.04, May 
14, 1999 (copy included in the claims folder).  

This bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under the DMC's jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, 
(4) a copy of the type of the form letter sent to the debtor, 
and (5) a copy of any correspondence received from the 
debtor.  Finally, this bulletin states that the RO "will 
refer to these items in any decision concerning the 
timeliness of the debtor's waiver request."  

The new procedure outlined in this Office of Financial Policy 
bulletin was not followed in this case.  Accordingly, the 
file will be returned to the RO so that evidence of the due 
process requirement of fair notice of the "180-day rule" may 
be objectively documented.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should review OF BULLETIN 
99.GC1.04 and request the documentary 
evidence cited therein from the DMC for 
inclusion in the appellant's claims 
folder.  If this documentation reasonably 
supports a conclusion that the veteran 
was properly and duly notified of his 
waiver rights, then the RO should issue a 
supplemental statement of the case which 
discusses the veteran's contentions and 
refers to the DMC evidence concerning the 
timeliness of the veteran's waiver 
request in accordance with the OF 
BULLETIN 99.GC1.04.  This supplemental 
statement of the case should then be 
provided to the veteran along with copies 
of the evidence received from the VBA 
Debt Management Center and the veteran 
must be offered the opportunity of 
submitting any evidence or argument he 
may have in response thereto.  The RO 
should also offer to assist the veteran 
in obtaining any additional evidence 
which he might reasonably identify in 
support of his claim.  Thereafter, the 
case should be returned to the Board for 
further appellate review after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



